FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement 21 DEC 2021.


Drawings
The replacement sheets of drawings filed 21 DEC 2021 are objected to because of incorrect or extraneous markings:  In Figure 1, “K1” with a line thereabove should be --K1--; “K2” with a line thereabove should be --K2--; “C” (within 12”) should be --L--, the extraneous “2” (above 10d) should apparently be removed and the lead line for “7” be appropriately extended; “F” (above 10b) should be --T--; “8Δ14” should be --8, 14-- or --8/14--.  In Figure 4, “8Ʌ=14” should be --8, 14-- or --8/14--.   Compare these figures with the Figures filed 16 JUN 2020.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 




Annotated Drawing Sheets



Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Specification
The revised abstract of the disclosure filed 21 DEC 2021 does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b) - required for scanning purposes as a discrete coded document. A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  The abstract filed 21 DEC 2021 has not been entered but is otherwise approved for language.
The revised title of the invention is approved.




Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d), and objected to under 37 CFR 1.75(c), as not specifying a further limitation of the subject matter claimed.  Note     claim 15 repeats much of the subject matter found in claim 1 and thus fails to recite further limitations of claim 1 as required by Rule 75.  
Note for example, claim 15 recites “a first liquid plastics starting component (K1)”, “a second liquid plastics component (K2)”, “a mixing chamber (6)”, “a mixing device (5)”, “a plastics mixture (KG)”, “a cooling device (8)”, etc.  Do these elements have any relationship to the exact same elements recited in claim 1?  Claim 15 thus fails to further limit claim 1 in this regard.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


§ 1.75 Claim(s)
(c)  One or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. Any dependent claim which refers to more than one other claim ("multiple dependent claim") shall refer to such other claims in the alternative only. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. For fee calculation purposes under § 1.16, Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of each of the particular claims in relation to which it is being considered.

See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications.  76 FR 7166 (Feb. 9, 2011):
5. Dependent Claims:  When examining a dependent claim, the examiner should also determine whether the claim complies with § 112, ¶4, which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and necessarily include all the limitations of the previous claim.  If the dependent claim does not comply with the requirements of § 112, ¶4, the examiner should reject the dependent claim under § 112, ¶4 as unpatentable rather than objecting to the claim.  Although the requirements of § 112, ¶4 are related to matters of form, noncompliance with § 112, ¶4 renders the claim unpatentable just as noncompliance with other paragraphs of § 112 would.  For example, a dependent claim must be rejected under § 112, ¶4 if it omits an element from the claim upon which it depends or it fails to add a limitation to the claim upon which it depends. (footnotes omitted).

Allowable Subject Matter
Claims 1-14 stand allowed.
Claim 15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. § 112(d) outlined above.

Response to Amendment
Although applicant believes the amended claims comply with 35 U.S.C. § 112(d), the deficiencies enumerated above are considered valid for the reasons outlined.  Correction of such deficiencies by amendment, subject to the provisions of MPEP 714.12 and 714.13, would appear to place the claims in allowable form.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.


Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        								





7 January 2022